UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4570
RAYMOND SAUNDERS,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Western District of Virginia, at Lynchburg.
                Norman K. Moon, District Judge.
                         (CR-02-10100)

                  Submitted: December 18, 2003

                      Decided: January 22, 2004

    Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Terry N. Grimes, TERRY N. GRIMES, ESQ. P.C., Roanoke, Vir-
ginia, for Appellant. John L. Brownlee, United States Attorney, S.
Randall Ramseyer, R. Lucas Hobbs, Assistant United States Attor-
neys, Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. SAUNDERS
                              OPINION

PER CURIAM:

   Raymond Saunders pled guilty to conspiracy to commit mail fraud,
wire fraud, and money laundering, 18 U.S.C. § 371 (2000), and to one
count of each substantive offense. He received concurrent sentences
of thirty-three months imprisonment on each count. Saunders con-
tends on appeal that the district court clearly erred in giving him an
adjustment under U.S. Sentencing Guidelines Manual § 3C1.1 (2002),
after finding that he attempted to obstruct justice, and in denying him
an adjustment for acceptance of responsibility under USSG § 3E1.1.
We affirm.

   For over a year, Saunders’ son and co-defendant, Jermal Word,
advertised items for sale on eBay and collected money from the buy-
ers by check or wire transfer, but never delivered any merchandise.
To avoid detection, he began advertising under other names, includ-
ing Saunders’ name. Before Saunders pled guilty, he sent a letter to
his son. He said he had told the authorities that, "I don’t know nothing
about this stuff," and "I told them that you would say I didn’t know
nothing about it . . . ." Saunders was already serving time for a state
conviction. He added in the letter, "So please tell them that I can’t
handle any more time. I’ve got enough to do . . . . I really need you
to cut me loose this time." At the sentencing hearing, Word testified
that his father had asked to be included in the fraud scheme and had
negotiated four monetary instruments in return for part of the pro-
ceeds. Saunders testified that he had believed he was assisting his son
in a legitimate business. He admitted negotiating only two monetary
instruments. The district court determined that Saunders had
attempted to obstruct justice by asking Word to conceal his involve-
ment in the fraud. The court also found that he had not accepted
responsibility for his criminal acts.

   Although Saunders contends on appeal that his guilty plea was suf-
ficient to earn him an adjustment for acceptance of responsibility, a
guilty plea does not entitle a defendant to the adjustment. United
States v. Pauley, 289 F.3d 254, 261 (4th Cir.), modified, 304 F.3d
335, 336 (4th Cir. 2002), cert. denied, 537 U.S. 1178 (2003). The sen-
tencing court may find, as occurred here, that a defendant’s denial of
                      UNITED STATES v. SAUNDERS                        3
relevant conduct that the court determines to be true is inconsistent
with acceptance of responsibility. Id. We conclude that the court did
not clearly err in so finding. Moreover, only in an extraordinary case
may a defendant receive adjustments for both obstruction of justice
and acceptance of responsibility. USSG § 3E1.1, comment. (n.4).
This is not such a case. Further, Saunders asserts that, in the letter to
his son, he merely asked that Word describe truthfully his limited
involvement in the fraud. We cannot say that the district court clearly
erred in deciding that, to the contrary, Saunders intended to obstruct
justice.

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED